Opinion by
Judge Lindsay :
The matters in litigation in this action were submitted “to the arbitration of !P. Hines, William Cook and J. M. Donaldson.”

Bates & Wright, Bush, for appellant.


D.ulaney, Hálsell, for appellee.

This court is of opinion that it was necessary that all three of these gentlemen should concur in the award to make it binding on the parties.
Section 1, Chapter 3, Revised Statutes, authorizes the submission of controversies to one or more arbitrators, or to two and the umpire. Here, the submission was to arbitrators alone. There was no umpire named. We must presume, and the law seems to be based upon the idea, that where no umpire is selected, the parties substitute the arbitrators for a jury, and the same unanimity necessary to enable a jury to render a verdict is necessary to authorize arbitrators to make an award.
Section 3, Chapter 21, Revised Statutes, does not, in our opinion, apply to arbitration. The award in this case should have been set aside.
Judgment reversed and cause remanded .for further proceedings consistent with this opinion.